Title: To George Washington from Henry Lee, Jr., 3 July 1786
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
New York July 3rd 1786

I had the honor of your letter four days past, and would have sooner replied but waited in the expectation of learning something about the package you enquire after. The letter from Mr Arthur Young came in the packet, but was not accompanied by any thing else. The british Consul here tells me it is not customary to send packages of any sort by the packets as they sail from Falmouth or Portsmouth 300 miles from London, but that they come in vessels directly from London—perhaps the letter is only meant as a letter of advice & that its copy will arrive in Potomac with the books, tho it is strange how Mr Athaws could think of sending the letter via New York. Unaccountable as the procedure appears I hope no loss may accrue, as Mr Young’ works are the most valuable production of the sort extant. Solicitous to gather all useful knowledge respecting farms & farming I sought this author out, on my arrival here, I could only obtain his tour thro Ireland, which I take the liberty to transmit to you now by favor of Doctr Griffith. Before my return it is very probable you may receive the whole of the authors work, and these two volumes will in the mean time afford you an oppertu⟨nity⟩ of putting into practice Mr Youngs system of culture.
If you should be in want of a new set of china it is in my power to procure a very genteel set, table & tea—what renders this china doubly valuable & handsome is the order of the eagle engraved on it in honor of the Cincinnati—It has upwards of 306 pieces, and is offered at the prime cost, 150 dollars.

Your reasoning on the navigation of the Missisippi is perfectly conformable to the prevalent doctrine on that subject in Congress. We are very solicitous to form a treaty with Spain for commercial purposes; indeed no nati[o]n in Europe can give us conditions so advantageous to our trade as that kingdom. The carrying business they are like ourselves in, & this common source of difficulty in adjusting commercial treatys between other nations does not apply to America & Spain. But my dear Genl I do not think you go far enough. Rather than defer longer the benefits of a free liberal system of trade with Spain, why not agree to the occlusion of the Mississippi. This occlusion will not, cannot exist longer than the infancy of the western emigrants, therefore to those people what is now done, cannot be important; to the atlantic states it is highly important, for we have no prospects of bringing to conclusion our negotiations with the Court of Madrid, but by yielding the navigation of the Mississipi—their Minister here, is under positive instructions on that point, in all other arrangements the Spanish Monarch will give to the States testimonys of his regard and friendship, & I verily beleive that if the above difficulty could be removed we should soon experience the advantages which would flow from a conn⟨ect⟩ion with Spain—Mrs Lee returns her most respectful compliments to the ladys of Mount-Vernon and repeats thro me, an offer she before made of executing any command which Mrs Washington may please to favor her with. I beg my return of esteem to Mrs Washington, and am with unalterable attachment and respect your most obt servt

Henry Lee jur

